JOHN R. GIBSON, Circuit Judge,
dissenting.
The court today holds that although Fayetteville has a significant governmental in*958terest in protecting the domestic tranquility of its residents, the means by which Fayetteville has chosen to protect that interest — the residential picketing ordinance — is constitutionally invalid on its face. I agree that the ordinance addresses a valid, significant governmental interest. I must, however, respectfully dissent from the majority’s conclusion that the ordinance is constitutionally infirm because it is not narrowly tailored to serve that governmental interest.
Application of the doctrine of facial invalidity or “overbreadth” is “manifestly, strong medicine.” Broadrick v. Oklahoma, 413 U.S. 601, 613, 93 S.Ct. 2908, 2916, 37 L.Ed.2d 830 (1973). The Supreme Court has stated that, particularly where conduct and not merely speech is involved, “the over-breadth of a statute must not only be real, but substantial as well.” Id. at 615, 93 S.Ct. at 2917; see also City Council v. Taxpayers for Vincent, 466 U.S. 789, 799-801, 104 S.Ct. 2118, 2125-26, 80 L.Ed.2d 772 (1984) (same); New York v. Ferber, 458 U.S. 747, 770-71, 102 S.Ct. 3348, 3361-62, 73 L.Ed.2d 1113 (1982) (same). “[T]he mere fact that one can conceive of some impermissible applications of a statute is not sufficient to render it susceptible to an over-breadth challenge.” Vincent, 466 U.S. at 800, 104 S.Ct. at 2126; accord Finzer v. Berry, 798 F.2d 1450, 1472-74 (D.C.Cir.1986), cert. granted, — U.S.-, 107 S.Ct. 1282, 94 L.Ed.2d 141 (1987); American Booksellers Ass’n v. Virginia, 802 F.2d 691, 695 (4th Cir.1986); Clean-Up ’84 v. Heinrich, 759 F.2d 1511, 1513-14 (11th Cir.1985). Moreover, the Court instructs us that ordinances and statutes “should not be deemed facially invalid unless [they are] not readily subject to a narrowing construction by the state courts.” Erznoznik v. City of Jacksonville, 422 U.S. 205, 216, 95 S.Ct. 2268, 2276, 45 L.Ed.2d 125 (1975); see also Secretary of State v. Joseph H. Munson Co., 467 U.S. 947, 965 n. 13,104 S.Ct. 2839, 2851 n. 13, 81 L.Ed.2d 786 (1984) (voiding statute limiting fundraising expenditures by charities for facial invalidity where state courts had been unable to construe statute so as to avoid constitutional infirmity); Ferber, 458 U.S. at 766-74, 102 S.Ct. at 3359-63 (child pornography statute not substantially overbroad as construed by state courts).
The court today, defying these principles, concludes that the ordinance is overbroad based upon the single hypothetical example of picketing adjacent to “a dwelling located in a mixed commercial and residential neighborhood.” Ante at 957. The court merely conceives of a single impermissible application of the ordinance, contrary to the teaching of Vincent, 466 U.S. at 800, 104 S.Ct. at 2126, and ignores the possibility and likelihood of a narrowing construction by the state courts, contrary to Erznoznik, 422 U.S. at 216, 95 S.Ct. at 2276. I believe that in the vast majority of this ordinance’s applications it would not implicate the court’s concern about impinging significantly on free speech while having only a “negligible effect on the serenity of the neighborhood.” Ante at 957. Furthermore, the state and local courts could easily construe the ordinance so as to exclude from its reach the majority’s postulated apartment building next to an office.
The ordinance’s reference to a residence or dwelling place is plain in meaning to me. The court’s hypothetical “townhouse surrounded by shops,” id. at 956, or apartment sharing space in a building with offices “located close to the hubbub of daily commerce,” id., adds a dimension to the ordinance’s enforcement that could readily be avoided by a narrowing construction. The mixed residential and commercial area suggested by the court does not enjoy the peace and tranquility associated with a purely residential neighborhood. The application of the ordinance to a quiet residential neighborhood, however, is a very different matter. The court seemingly suggests that as applied to picketing in traditional residential neighborhoods the ordinance does not violate the First Amendment. Id. at 957. The court finds over-breadth only by extending the ordinance’s reach to “other scenarios,” i.e., the private dwelling located in a busy commercial area.
The stipulation on which this case was submitted recites the office and residence addresses of Dr. Harrison and states “Dr. *959Harrison’s residence is used solely for residential purposes.” A construction applying the ordinance only to dwellings or residences such as Dr. Harrison’s, located in a purely residential neighborhood, and not to those in a commercial area is not only possible, but far more reasonable than that the court presupposes in order to invalidate the ordinance. I would accept the stipulation at face value, apply the ordinance to the residence it describes and decline the extended construction given by the court today, and conclude that the ordinance is valid.
This dissent need not be prolonged with a detailed discussion of the basis for sustaining this ordinance. Judge Coffey’s scholarly and eloquent dissent in Schultz v. Frisby, 807 F.2d 1339 (7th Cir.1986), traces in detail the Supreme Court’s recognition of the right to privacy in the home. Judge Coffey expresses my concern with the result the majority today reaches when he observes:
As important as free speech is to preserving our freedom, the right of privacy which ensures the opportunity for peace, tranquility, comfort, and personal solace away from the often overwhelming bombardment of unsolitated communications from political, commercial, and religious groups, enterprises, and organizations cannot be any less important in a society whose existence depends on the ability of each individual (as well as the majority) to conscientiously exercise his or her judgment in the conduct of their own affairs and those of their locality and nation. The conscientious exercise of judgment upon which we depend can hardly be exercised in the absence of the privacy necessary for contemplation and reflection.
Id. at 1339 (Coffey, J., dissenting).
In striking down Fayetteville’s residential picketing ordinance, this court today delivers a thunderclap shattering the privacy and quiet of the home. I dissent.